Citation Nr: 1110988	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for polyneuropathy of the bilateral hands and feet (to include as secondary to exposure to herbicides, pesticides heavy metals, and radiation). 

2. Entitlement to service connection for bladder cancer (to include as secondary to exposure to herbicides, pesticides heavy metals, and radiation).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to September 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of service connection for bladder cancer and reopened and continued the denial of service connection for polyneuropathy of the bilateral hands and feet.  In June 2006 a decision review officer (DRO) hearing was held; a transcript of the hearing is associated with the claims file.  

Although the RO reopened the Veteran's claim of service connection for polyneuropathy in the July 2005 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) and/or pesticides, and/or ionizing radiation, and/or heavy metals during service.  

2. Bladder cancer was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current bladder cancer is related to an event, injury, or disease in service (to include alleged exposure to herbicide, pesticide, ionizing radiation, and heavy metals).

 3. An unappealed March 2003 rating decision denied the Veteran's claim of service connection for polyneuropathy of the bilateral hands and feet based essentially on a finding that there was no evidence that the condition either occurred in or was caused by his service.  

4. Evidence received since the March 2003 rating decision includes a March 2005 VA outpatient treatment record suggestive of a nexus between the Veteran's polyneuropathy and alleged environmental hazard exposure; relates to the unestablished fact necessary to substantiate the claim of service connection for polyneuropathy of the bilateral hands and feet; and raises a reasonable probability of substantiating the claim.

5. Polyneuropathy of the bilateral hands and feet was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current polyneuropathy is related to an event, injury, or disease in service (to include alleged exposure to herbicide, pesticide, ionizing radiation, and heavy metals).


CONCLUSIONS OF LAW

1. Service connection for bladder cancer is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311(2010).

2. New and material evidence has been received and the claim of service connection for polyneuropathy of the bilateral hands and feet may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3. On de novo review, service connection for polyneuropathy of the bilateral hands and feet is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Bladder Cancer

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Notably, while the May 2005 letter indicates that it was included in the mailing, the copy of the letter that is associated with the claims file does not include the page "What the Evidence Must Show."  The Board notes that the Veterans Court has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Veterans Court applied the presumption of regularity to procedures at the RO level.  As there is neither allegation by the Veteran or evidence of record to suggest that the presumption of regularity may be rebutted, the Board finds the VCAA notice to be adequate.  A March 2006 letter informed the Veteran of disability rating and effective date criteria.  A June 2007 statement of the case (SOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

	Polyneuropathy

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Inasmuch as this decision reopens the Veteran's claim, there is no reason to belabor the impact of Kent notice on this matter as any notice error in this regard is harmless.

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  January and December 2001 letters provided VCAA compliant notice.  A March 2006 letter informed the Veteran of disability rating and effective date criteria.  A June 2007 SOC readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims. Overton v. Nicholson, 20 Vet. App. 427 (2006).  

As there is no competent evidence that the Veteran's polyneuropathy or bladder cancer may be associated with his active service, the "low threshold" standard as to when an examination to secure a nexus opinion is necessary is not met; development for a nexus examination in these matters is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App 79 (2006).

The Veteran's service treatment records (STRs) are associated with his claims file and available pertinent postservice treatment records have been secured.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Factual Background

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to bladder cancer or polyneuropathy of the extremities. 

A January 1999 private outpatient treatment record notes a diagnosis of peripheral neuropathy of the lower extremities.  

An October 2001 VA outpatient treatment record notes that the Veteran had transitional cell carcinoma of the bladder.

In his April 2004 claim the Veteran essentially stated that his polyneuropathy was related to exposure to herbicides, pesticides, heavy metals, and ionizing radiation.  

A March 2005 VA outpatient treatment record from the Veteran's neurologist notes that he followed the Veteran for peripheral polyneuropathy which was a relatively common condition and that frequently a definite cause for the condition could not be found, which was the Veteran's case.  He added that it was speculated that in patients potential causes included: genetics, and environmental exposures such as solvents, herbicides, pesticides, heavy metals, and early diabetes.  


A July 2005 VA outpatient treatment record notes that the Veteran was diagnosed with polyneuropathy. 

An April 2007 VA outpatient treatment record notes that the Veteran had a past medical history of severe idiopathic peripheral neuropathy (severe in both lower extremities and mild in the upper extremities). 

A March 2007 certification notes that research revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.

New and Material Evidence - Polyneuropathy of the bilateral hands and feet

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

An unappealed March 2003 rating decision denied the Veteran's claim of service connection for polyneuropathy of the bilateral hands and feet based essentially on a finding that there was no evidence that the condition either occurred in or was caused by his service.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the March 2003 rating decision included: the Veteran's STRs which are silent for complaints, findings, treatment, or diagnosis relating to polyneuropathy and private and VA treatment records diagnosing peripheral neuropathy. 

Evidence received since the March 2003 rating decision includes a March 2005 VA outpatient treatment record suggestive of a nexus between the Veteran's polyneuropathy and alleged environmental hazard exposure.  

Considering the evidence received since the last prior denial of the claim in March 2003, the Board finds that it is both new and material as it was not previously of record and suggests that there may be a nexus between the Veteran's polyneuropathy and environmental hazard exposure that he alleges.  Therefore, the new evidence pertains to an unestablished fact necessary to substantiate the claim of service connection for polyneuropathy, raises a reasonable possibility of substantiating the claim, and is material.  Accordingly, the claim may be reopened.

Bladder cancer and Polyneuropathy on de novo review

The Veteran has claimed entitlement to service connection for his polyneuropathy of the bilateral hands and feet and bladder cancer based upon a variety of legal theories.  He claims service connection based upon exposure to herbicide agents, pesticides, heavy metal, and ionizing radiation.  The Board will address each theory below.




	Service connection 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

At the outset the Board notes that bladder cancer was diagnosed many years after the Veteran's first post-service year and service connection on this presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A. Radiation

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement, that is on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant presumptive service connection if they become manifest in a "radiation-exposed veteran" within specified periods of time.  A "radiation- exposed veteran" is someone who participated in a "radiation-risk activity" which includes the occupation of Hiroshima or Nagasaki Japan during the period of time from August, 6, 1945 to July 1, 1946. 38 C.F.R. §§ 3.309(d)(3)(ii)(B).  This is further defined as official military duties within 10 miles of the city limits of either city.  38 C.F.R. §§ 3.309(d)(3)(vi).

Service connection can also be pursued under 38 C.F.R. § 3.311 on the basis of exposure to ionizing radiation and the subsequent development of a radiogenic disease.  38 C.F.R. § 3.311.  Essentially, any form of cancer is considered a radiogenic disease within the meaning of the applicable regulations; bladder cancer is specifically enumerated as being radiogenic diseases.  38 C.F.R. § 3.311(b)(2). When there is evidence that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific requirements for the development of evidence.  The regulations require that the RO obtain radiation dose data from the Department of Defense and refer the claim to the VA Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

The veteran claims that he was exposed to ionizing radiation during service.  He stated that as an ordinance man (documented in his DD Form-214) that he handled, loaded, transported, and had regular exposure to nuclear weapons.  

VA has attempted to verify the Veteran's allegations of exposure to ionizing radiation, and a negative response was received in March 2007.  Moreover, based upon the evidence of record, including the Veteran's service personnel records, there is no evidence to support the assertion that the Veteran was exposed to ionizing radiation during active military service. 

The evidence supports that the that the Veteran served as a aviation ordinance man, but his STRs and service personnel (201) file does not document exposure to nuclear weapons, much less ionizing radiation, as alleged.  Nothing in the evidence of record (include the Veteran's STRs and 201 file) suggests any exposure to ionizing or non-ionizing radiation.    

The preponderance of the evidence is against service connection for polyneuropathy of the bilateral hands and feet on the basis of exposure to ionizing radiation pursuant to 38 C.F.R. §§ § 3.309(d), 3.311.  Polyneuropathy is not one of the specified diseases and, as such, service connection cannot be granted.  The preponderance of the evidence is against service connection for bladder cancer on the basis of exposure to ionizing radiation.  Although bladder cancer is a radiogenic disease pursuant to 38 C.F.R. § 3.311, there is no competent evidence showing exposure to ionizing radiation during service.  As such, service connection for both claimed disabilities based on exposure to ionizing radiation is denied.

B. Herbicides

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in February 1961 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).

If a veteran were exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), and AL amyloidosis.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 74 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which he has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (June 3, 1994); Notice, 61 Fed. Reg. 41,442 (Aug. 8, 1996); Notice, 64 Fed. Reg. 59,232 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 (June 12, 2007); Notice, 75 Fed. Reg. 32, 540 (June 8, 2010).

The Veteran's 201 file does not show that the he served in Vietnam, but that he had service in Okinawa, Japan and the Philippines.

The preponderance of the evidence is against the Veteran's claims for presumptive service connection for bladder cancer and polyneuropathy on the basis of exposure to Agent Orange during service.  First, the evidence of record does not establish a presumption of herbicide exposure in the Veteran's case.  Second, bladder cancer and polyneuropathy (which in the Veteran's case is temporally distinguished from acute or sub-acute peripheral neuropathy) are not among the conditions for which presumptive service connection is available based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (e).  Therefore, service connection on a presumptive basis is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In March 2005 the Veteran's neurologist noted frequently a definite cause for polyneuropathy could not be determined and that it was speculated that potential causes could include environmental hazards such herbicides.  Notably, this opinion lacks substantial probative weight as it is phrased in terms that are general and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  In any event, there is no corroborative evidence of record that establishes that the Veteran was exposed to herbicide agents in service.  Therefore service connection for bladder cancer and polyneuropathy based on direct causation exposure to herbicides is not warranted.


C. Heavy Metals and Pesticides

There is no corroborative evidence of record suggesting that the Veteran was exposed to pesticides or heavy metals during service.  A March 2005 VA outpatient treatment record notes that blood testing to determine the etiology of the Veteran's peripheral neuropathy were negative (essentially ruling out any known cause including diabetes).  Later in March 2005 the Veteran's neurologist noted that frequently a definite cause for polyneuropathy could not be determined and that it was speculated that potential causes could include environmental hazards such as solvents, pesticides, herbicides, and heavy metals.  Notably, this opinion lacks substantial probative weight as it is phrased in terms that are general and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  In any event there is no objective evidence of record that establishes that the Veteran was exposed to heavy metals or pesticides.  Service connection on this basis is not warranted.  

D. Direct Service Connection

There is no evidence of any complaints or diagnosis of polyneuropathy or bladder cancer during service.  Consequently, service connection for such disabilities on the basis that they became manifest in service and persisted is not warranted.  Under these circumstances, what is required to establish service connection for the disabilities is competent evidence that relates them to the Veteran's service.   

The competent medical evidence of record reveals that the veteran was initially diagnosed with his peripheral neuropathy (lower extremities in January 1999 and upper extremities in February 2001) 35 and 37 years after service respectively and bladder cancer in October 2001 (also 37 years after service).  There is no competent evidence of record that relates the Veteran's polyneuropathy of the bilateral hands and feet and/or bladder cancer to his active service.

Competent medical evidence is not always required when the determinative issue is a medical nexus and that the Veteran is competent to provide lay evidence as to matters which he observed or experienced, including a continuity of symptoms.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  In the present case, however, the Veteran does not appear to argue that he experienced any continuity of symptoms since service as to any of the disabilities at issue.  Moreover, to the extent the Veteran may be suggesting otherwise, the Board does not finds such contentions credible when considered against the backdrop of the overall evidence which shows no pertinent symptoms during service or for many years after service.  

Moreover, the Veteran is not otherwise shown to be competent to opine that his current polyneuropathy and bladder cancer are related to his active service as that is a complex medical question that requires medical skill, knowledge, expertise and training including: knowledge of the etiology of disease; review of current clinical findings and interpretation of diagnostic studies; and correlation with past medical records and reported history.  Accordingly, the matter of a nexus between the Veteran's currently diagnosed polyneuropathy and bladder cancer and his military service is not subject to resolution through lay observation.  Compare Barr, 21 Vet. App. at 308-309 (concluding that lay testimony is competent to establish the presence of varicose veins) with Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and Jandreau, 492 F.3d at 1377, n.4 (indicating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

With regard to the Veteran's statements and testimony suggesting various types of exposure during service, there is no corroborative evidence that the Veteran was exposed to herbicides or ionizing radiation (presumptively or through direct causation), pesticides, or heavy metals (and there is no competent and probative evidence that relates such disabilities to any of the alleged exposures).  As explained earlier, RO attempts to verify the claimed exposure have been negative.  To establish service connection for polyneuropathy and bladder cancer, the Veteran must show that the diseases are somehow otherwise related to his active service. There is no competent evidence of record that indicates that such disabilities are related to his active service generally.  Accordingly, service connection for polyneuropathy and bladder cancer on any theory of entitlement is not warranted.  


ORDER

Service connection for bladder cancer is not warranted.  The claim of entitlement to service connection for polyneuropathy of the bilateral hands and feet is reopened, but entitlement to service connection for polyneuropathy of the bilateral hands and feet is not warranted under a merits review.  The appeal is denied as to both issues.   


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


